Case: 3:17-cv-00060-GFVT-EBA Doc #: 73 Filed: 10/09/19 Page: 1 of 2 - Page ID#: 2491



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       FRANKFORT

                                              )
   DREW MORGAN and                            )
   MARY HARGIS,                               )
                                              )       Civil No. 3:17-cv-00060-GFVT
          Plaintiffs,                         )
                                              )
   V.                                         )                  ORDER
                                              )
   MATT G. BEVIN, in his official             )
   capacity as Governor of Kentucky,
                                              )
                                              )
          Defendant.                          )
                                              )
                                         *** *** *** ***

         This matter is before the Court upon the parties’ Joint Motion to Extend Scheduling

  Order Deadlines. [R. 72.] Trial in this matter is currently scheduled for October 29, 2019, with

  a final pretrial conference scheduled for October 16, 2019. [R. 60.] Motions for summary

  judgment are pending before this Court. [R. 62, R. 63.] The parties request an additional sixty

  (60) days in order to determine the necessary and relevant information to include in the pretrial

  memoranda. [R. 72.] Accordingly, and the Court being sufficiently advised, it is hereby

  ORDERED as follows:

         1. The Parties’ Joint Motion to Extend and Continue [R. 72] is GRANTED;

         2. All dispositive motion deadlines are extended for sixty (60) days.

         3. Final Pretrial Conference in this matter is CONTINUED to Wednesday, December

             18, 2019, at the hour of 2:30 p.m. in the Courtroom of the United States Courthouse

             in Frankfort, Kentucky; and

         4. Trial for this matter is CONTINUED to Tuesday, January 7, 2020, at the hour of
Case: 3:17-cv-00060-GFVT-EBA Doc #: 73 Filed: 10/09/19 Page: 2 of 2 - Page ID#: 2492



           10:00 a.m. in the Courtroom of the United States Courthouse in Frankfort,

           Kentucky, with counsel to arrive by 9:30 a.m.

        This the 9th day of October, 2019.




                                              2
